Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered April 26, 2000, convicting him of attempted robbery in the first degree, attempted robbery in the second degree, criminal mischief in the third degree, and intimidating a witness in the third degree (two counts), upon a jury verdict, and imposing sentence. The> appeal brings up for review the denial, without a hearing (Rosengarten, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Given the number of times the complainant saw the defendant before the incidents in question and the highly charged and memorable nature of the incidents, his identification testimony of the defendant was confirmatory. Therefore, the hearing court properly denied that branch of the defendant’s omnibus motion which was to suppress identification testimony (see United States v Wade, 388 US 218; People v Rodriguez, 79 NY2d 445; People v Won, 208 AD2d 393).
Furthermore, contrary to the defendant’s contentions, the trial court’s Batson rulings were proper (see Batson v Kentucky, 476 US 79; People v Allen, 86 NY2d 101).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80). Prudenti, P.J., O’Brien, Friedmann and McGinity, JJ., concur.